Title: Abigail Adams to Mary Smith Cranch, 4 December 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my dear sister
						Philadelphia December 4th 1799
					
					Mrs smith Louissa Mrs Otis Rush Peters & a number of young Ladies are just gone to Congress to hear the Speech which is deliverd at 12 oclock to day; I should have liked well enough to have been of the Party, but it would not have been proper— You will see it, as soon as you will get the Letter I presume some people will not be pleased, I suppose, because it will not disclose enough about the mission to France. others will Growl because war is not waged against England, in Words at least; they will grumble at all events, and under all circumstances, and so let them. but their brightest

best, and Most peacefull days they now see; such at least are my predictions—
					I have to request You my dear sister to look in my large Hair cloaths Trunk which stands in the Garret for My White Lutestring Gown & coat which is trimd with silver, and for a Napkin in which is a plain Muslin Gown Embrodered with silk, which belongs to Mrs smith, indeed all that is pind in the Napkin belongs to mrs smith. these dresses I request you to have done up in the safest Manner and take them to Mr smiths, with a request to send them to Me if possible by some private conveyance; I sent Betsy yesterday to My Trunk to get them and found to my great mortification that she had omitted to put them up—or rather that she had by mistake put up what I did not want in lieu of them. mrs smith is more dissapointed than I am, as she wants hers more; if they should not be in that trunk they Must be in the imperial. I had depended upon mine for fryday Evening next and as they wanted a little alteration, I discoverd that they were missing by sending to my Trunk for them;— it is like there will be persons comeing on from Boston who will in the course of the Winter take them on for me Gen’ll Lincoln designs to come about Christmass but that may be uncertain. I will trust to mr smith care to convey them for Me. sew them in a coars cloth as well as a Napkin.— and I will give who ever brings them safe; as many good dinners as they will Eat—
					I should certainly use some Red Broad cloth if I could come at it, for red cloth Cloaks are all the mode, trim’d with white furs— this is much more rational than to wear only a shawl in winter; I wish any thing would persuade the Ladies that Muslin is not a proper winter dress— so far as example goes; I shall bring in the use of silks— at my Age I think I am priviledged to Sit a fashion. the real truth is that Muslin is new every time it is clean, & new trim’d, so that it is, they say upon a principle of oconomy they use it, fewer changes being required—
					I have not had a Letter from You for some time. I communicated to the President mr J Cranchs Letter and he gave it to the secretary of war to see what can be done. I shall ask the Secretary soon respecting it, and then will write you.—
					I learn from some of the Essex leaders that Judge Dana is to be Sit up for Govenour. he will make a very able one. the Bench will also lose a learned Judge. I Question however whether Judge dana is sufficiently popular for that place he wants the amiable &

concilitating Manners of Sumner— alass I know not where, is to be found all the qualities which he possess’d, concentered in any person who will be held up as a canditate
					upon Mr sheaf the Member from Portsmouth will be like to come soon. he will call at Mr Storers no doubt, and I have been thinking if you was to buy Me a small trunk just large enough to hold the articles whether Mr sheaf would not take charge of it for me, & bring it within the carriage. the sooner you can get the things to Town the better.
					Mrs smith is very well and sends her duty to you, so does Mr Adams mr shaw & Louissa. the City is now said to be very healthy. the Members of both Houses have been punctual to a day, a sufficient Number to make both houses I inclose the speech— with hopes of hearing from You this week I close, adding Love to mrs Norten & Greenleaf / affectionatly Your sister
					
						A Adams
					
				
				
					please to send all you find in the Napkin belonging to Mrs smith
				
			